EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephan Lieb on 6/23/2022.

The application has been amended as follows: 
Amend claims 1 and 12. (See below).
Cancel claims 11 and 18.

Claim Amendments

Claim 1:
A fastener comprising:
a screw receiving element extending along a first axis and having a side and a first end and a second end;
a screw receiving hole extending into the side of the screw receiving element between the first and second ends; and
a retention element arranged at the first end of the screw receiving element,
wherein the retention element is plate-shaped and extends in a plane perpendicular to the first axis of the screw receiving element;
wherein the retention element comprises one or more edge surfaces and wherein at least one of the edge surfaces comprises a barb.

Claim 12:
A joint comprising a first panel, a second panel, a screw, and a fastener: 
the first panel comprising a first through hole extending through a first thickness thereof; 
the second panel comprising an outside surface, a fastener cavity, and a second through hole aligned with the first through hole and extending from an edge of the second panel to the fastener cavity, wherein the fastener cavity has an inner surface of substantially the same shape as an outer surface of the fastener and wherein the fastener cavity comprises a blind hole portion and a recessed portion; 
the fastener comprising:
a screw receiving element extending along a first axis and having a side, a first end, and a second end, wherein screw receiving element is disposed in the blind hole portion of the cavity;
a screw receiving hole extending into the side of the screw receiving element between the first and second ends, the screw receiving hole aligned with the first and second through holes of the first and second panels; and
a retention element arranged at the first end of the screw receiving element and extending in a plane perpendicular to the first axis of the screw receiving element;
wherein the retention element is disposed in the recessed portion of the cavity, wherein engagement between the retaining element and the recessed portion of the cavity aligns the screw receiving hole and the second through hole, and wherein the screw passes through the first and second through holes and at least partially into the screw receiving hole of the screw receiving element;
wherein the retaining element further comprises one or more barbs arranged to engage with a surface of the cavity.

Cancel claims 11 and 18.

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.
Claims 11 and 18 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd